COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-146-CR


DAMIAN RASHAD JUSTICE                                             APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ------------

           FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Damian Rashad Justice appeals his sentence for aggravated

robbery with a deadly weapon. We affirm.

      At a sentencing hearing following appellant’s open plea of guilty,

appellant admitted that during a drug deal he put a pellet gun in the face of a




      1
          … See Tex. R. App. P. 47.4.
Mr. Thomas Bell and that he subsequently committed a string of three vehicle

burglaries in Euless, Texas.

      In a single point on appeal, appellant contends that the trial court abused

its discretion in sentencing him to six years’ confinement instead of placing him

on community supervision.

      To preserve a complaint for our review, a party must have presented to

the trial court a timely request, objection, or motion that states the specific

grounds for the desired ruling if they are not apparent from the context of the

request, objection, or motion.2 Further, the trial court must have ruled on the

request, objection, or motion, either expressly or implicitly, or the complaining

party must have objected to the trial court’s refusal to rule.3 An objection to

a sentence is waived if it is not presented to the trial court. 4 Likewise, an

objection to the term of punishment imposed by a trial court is waived if it is

not objected to or otherwise raised at the trial court level.5


      2
       … Tex. R. App. P. 33.1(a)(1); Mosley v. State, 983 S.W.2d 249, 265
(Tex. Crim. App. 1998) (op. on reh’g), cert. denied, 526 U.S. 1070, 119 S. Ct.
1466 (1999).
      3
       … Tex. R. App. P. 33.1(a)(2); Mendez v. State, 138 S.W.3d 334, 341
(Tex. Crim. App. 2004).
      4
          … See Curry v. State, 910 S.W.2d 490, 497 (Tex. Crim. App. 1995).
      5
     … See Mercado v. State, 718 S.W.2d 291, 296 (Tex. Crim. App. 1986);
Thompson v. State, 243 S.W.3d 774, 775 (Tex. App.—Fort Worth 2007, pet.

                                        2
      Here, after the trial court declared its sentence, the judge asked

appellant’s counsel if there was any legal reason the sentence should not be

pronounced, to which counsel replied, “There’s not, Judge.” Further, following

sentencing, appellant did not file any motion or other objection regarding his

sentence.       Under these circumstances, appellant has waived any error

associated with his sentencing.6 Therefore, we overrule appellant’s sole point.7

      Having overruled appellant’s only point, we affirm the trial court’s

judgment.




                                                    PER CURIAM

PANEL: CAYCE, C.J.; LIVINGSTON and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 22, 2009




ref’d).
      6
          … See Mercado, 718 S.W.2d at 296.
      7
       … Even if appellant had preserved error, when the punishment assessed
is within the range prescribed by statute, as it is here, it is generally not subject
to challenge for excessiveness. See Darden v. State, 430 S.W.2d 494, 496
(Tex. Crim. App. 1968); Dale v. State, 170 S.W.3d 797, 799 (Tex. App.—Fort
Worth 2005, no pet.).

                                         3